Citation Nr: 9925993	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-02 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.  

2.  Entitlement to service connection for bilateral ankle 
disorder.  

3.  Entitlement to service connection for bilateral foot 
disorder.  

4.  Entitlement to an increased rating for strain of the 
lumbar spine with degenerative disc disease (DDD) of the 
lumbosacral joint, currently rated 20 percent disabling.  

5.  Entitlement to an increased rating for internal 
derangement of the left knee, currently rated 20 percent 
disabling. 

6.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from June 1975 to June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 1979, the veteran claimed direct service connection 
for disability of his ankles and service connection therefor 
was denied by an April 1980 rating action.  However, he now 
claims service connection for disability of the ankles as 
secondary to service connected disabilities of the left knee 
and low back.  Accordingly, this claim will be adjudicated de 
novo. 

In June 1999, the appeal was certified for appellate review 
and the claims file was transferred to the Board.  The 
appellant was informed that he could request a change in 
representation, a personal hearing or submit additional 
evidence within 90 days from the date of the letter.  In July 
1999, within the 90-day period, the Board received 
"additional evidence" from the appellant, without a written 
waiver of entitlement to initial RO consideration.  See 38 
C.F.R. § 20.1304 (1998).  This consisted in part of duplicate 
private clinical records from the Diagnostic Clinic and VA 
outpatient treatment records dated in 1998 and 1999 before 
and after the most recent supplemental statement of the case 
(SSOC) of November 1998.  

38 C.F.R. § 20.1304(a) (1998) provides, in part, that an 
appellant may submit additional evidence within the 90-day 
period after notice of certification and transfer of the 
claim file to the Board, subject to the requirement of 
38 C.F.R. § 20.1304(c) (1998).  In turn, 38 C.F.R. 
§ 20.1304(c) provides that "[a]ny pertinent evidence 
submitted [under § 20.1304] must be referred to the [RO] for 
review and preparation of a [SSOC] unless this procedural 
right is waived" in writing.  

Here, the veteran has submitted additional evidence which is 
new, in that it was not previously on file.  However, no 
written waiver of initial consideration of this evidence by 
the RO has been file.  Having received this "additional 
evidence" within the 90 day period and in the absence of a 
written motion demonstrating good cause for the delay, the 
Board is precluded by regulation from considering this 
"evidence" in conjunction with the present appeal.  
Therefore, the "additional evidence" is hereby referred to 
the RO for initial consideration pursuant to 38 C.F.R. 
§ 20.1304 (1998).  

Moreover, the veteran was afforded a VA examination in May 
1997 to determine the etiology of his disabilities of the 
hips, ankles, and feet but that examination only yielded an 
opinion that the veteran's degenerative arthritis of the 
right ankle was not related to his service-connected knee 
condition.  

The duty to assist includes obtaining the opinion of a VA 
physician with respect to pertinent medical questions, 
including any possible relationship between a service-
connected and a nonservice-connected disorder.  Moore v. 
Derwinski, 1 Vet. App. 401, 405 (1991).  An examination 
report which does not answer the questions raised is of no 
evidentiary value in deciding the appeal.  Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  Under the statutory duty to 
assist under 38 U.S.C.A. § 5107(a) and interpretive judicial 
decisions, a VA examiner must review a claimant's prior 
medical records when it is necessary to ensure a fully 
informed examination or to provide an adequate basis for the 
examiner's findings.  Whether a review is necessary depends 
largely on the scope of the examination and nature of the 
findings and conclusions the examiner is requested to 
provide.  VAOGCPREC 20-95.  

A May 1997 statement of Steven Seltzer, D.O. of the 
Diagnostic Clinic indicates that the veteran was under his 
care and had severe arthritis of the hips, knees, and ankles.  
Dr. Near of the Diagnostic Clinic stated in March 1998 that 
the veteran had pain or tenderness of the left hip, left 
ankle, and left tarsal region.  X-rays revealed early joint 
space narrowing of the left hip, flattening of the articular 
surface of the tarsal metatarsal regions, especially of the 
1st metatarsal medial cuneiform joints, bilaterally, and 
anterior osteophyte formation of the ankles.  It was felt 
that the veteran had degenerative arthritis and "it is 
entirely possible that his pain could be due to his 
modification of his gait pattern as related to his left knee 
and right low back injury."  

Also, at the July 1998 RO hearing the veteran stated that he 
would submit, within 60 days, written documentation 
reflecting that his employment at the U. S. Post Office had 
limited promotional opportunities and he had that job due to 
his service-connected disabilities.  However, no such 
documentation was submitted.  

It has recently been held that "[p]ursuant to 38 C.F.R. 
§ 3.103(c)(2), a VA hearing officer has a regulatory duty to 
"suggest the submission of evidence which the claimant may 
have overlooked and which would be of advantage to the 
claimant's position."  "The absence of a well-grounded claim 
. . . does not absolve the Secretary of all duties. . . . 
Pursuant to 38 C.F.R. § 3.103(c)(2) . . ., VA hearing 
officers have a regulatory duty to 'suggest the submission of 
evidence which the claimant may have overlooked.'"  Brewer v. 
West, 11 Vet. App. 228, 235 (1998) (citing Douglas v. 
Derwinski, 2 Vet. App. 435, 441-42 (1992) (en banc), aff'g on 
this ground Douglas v. Derwinski, 2 Vet. App. 103 (1992); cf. 
Morton v. West, __ Vet. App. __, __, No. 96-1517, slip op. at 
7 (July 14, 1999) (38 C.F.R. § 3.103(a) does not purport to 
eliminate the condition precedent in 38 U.S.C.A. § 5107(a) 
that an appellant must submit a well-grounded claim in order 
to trigger the Secretary's duty to assist)."  Costantino v. 
West, No. 96-1037 (U.S. Vet. App. Aug. 16, 1999).   

Here, the Hearing Officer did not inform the veteran that 
since he is claiming secondary service connection for 
disorders of the hips, ankles, and feet, competent medical 
evidence of a nexus between such disorders should be 
submitted.  Accordingly, the veteran is hereby notified of 
the necessity of such evidence.  

VAOPT records reflect that in October 1998 it was felt that 
it was highly likely that a lot of the veteran's back pain 
and leg symptoms were due to gait alteration related to his 
left knee and low back disorders, all aggravating his 
degenerative arthritis.  In May 1999, it was reported that 
the veteran's left hip pain was most likely secondary to knee 
pain.  In July 1999 it was indicated that due to his left 
knee and low back disorders he had developed bilateral hip 
pain.  

In light of the October 1998 VAOPT records indicating that 
the veteran's service-connected disorders might be 
aggravating nonservice-connected degenerative arthritis of 
joints of the lower extremities, the RO should specifically 
adjudicate entitlement to secondary service connection by 
virtue of aggravation of nonservice-connected disorders by 
service-connected disorders (to the degree of any increase, 
if any).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc)

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran obtain and submit the written 
documentation reflecting that his 
employment at the U. S. Post Office had 
limited promotional opportunities and he 
had that job due to his service-connected 
disabilities.  

2.  The RO should contact the veteran and 
request that the veteran execute and 
return the any necessary authorization 
forms to obtain pertinent treatment 
records from the Diagnostic Clinic. 

If private treatment records are 
requested but not obtained, the veteran 
and his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain these records.  38 C.F.R. 
§ 3.159(c) (1998).  

3.  The RO should schedule the veteran 
for a VA examination for the purpose of 
determining the nature, cause, and 
etiology of any pathology that the 
veteran may now have of his hips, ankles, 
and feet.  

The examination should also be conducted 
for the purpose of determining the nature 
and severity of the veteran's service-
connected low back and left knee 
disabilities.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  

The examiners should be requested to 
responded to the following questions:

(a) What is the nature of the disability 
of the veteran's pathology of the hips, 
ankles, and feet? 

(b) Is it more likely than not that any 
pathology of the veteran's pathology of 
the hips, ankles, and feet is proximately 
due to or the result of his service-
connected left knee and low back 
disorders, to include pathology stemming 
from any alteration in his gait due to 
his service-connected left knee and low 
back disorders?  

(c).  Is it more likely than not that any 
pathology of the veteran's pathology of 
the hips, ankles, and feet is aggravated 
by his service-connected left knee and 
low back disorders, to include pathology 
stemming from any alteration in his gait 
due to his service-connected left knee 
and low back disorders?

All indicated tests and studies should be 
performed.  All findings should be 
reported.  The examiner should explain 
the rationale for any opinion and it 
would be helpful if the examiner would 
support his or her opinion with 
references to the medical records, 
clinical findings, or appropriate medical 
literature.

All pertinent symptomatology and medical 
findings should be reported in detail.  
The physician should be specifically 
requested to proffer an opinion as to the 
specific extent and severity of the 
appellant's left knee and low back 
disabilities, to include a complete and 
detailed discussion of all functional 
limitations associated with this 
condition, including precipitating and 
aggravating factors (i.e., movement and 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the 
disability has upon daily activities.  

The examiner must conduct range of motion 
(ROM) testing, and should report the 
exact ROM of the left knee and low back.  
The ROM results should be set forth in 
degrees, and the report should include 
information as to what is considered 
"normal" range of motion.  If the 
appellant does not cooperate in such 
testing, this fact should be specifically 
noted and the examiner should provide a 
discussion explaining how any partial or 
complete failure to fully cooperate with 
ROM testing impacts the validity of the 
medical examination.  The examiner should 
further address the extent of functional 
impairment attributable to any reported 
pain.  

Moreover, in accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995) the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use, and provide an opinion as to 
how these factors result in any 
limitation of motion and/or function of 
this joint.  If the appellant describes 
flare-ups of pain, the examiner should 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  The 
examiner should provide complete 
rationale for all conclusions reached.  

4.  If the veteran fails to report for VA 
examination, the RO should inform him of 
the requirements of 38 C.F.R. § 3.655 
(1998), and give him an opportunity to 
explain any good cause he may have for 
missing the examination.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action. 38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  

6.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claims may be granted.  

In the adjudication, the RO should 
specifically consider the application of 
Allen, 7 Vet. App. at 448 as to the claim 
for service connection on the basis of 
secondary aggravation. 

7.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105, which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  The veteran 
and his representative should be given 
the opportunity to respond thereto.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


